Opinion by
Oliver, C. J.
From the evidence it appeared that neither the importer nor the entrant had knowledge of any higher price at the time of entry, which was made on the basis of information in their possession at that time. On the record presented it was held that entry of the merchandise at a less value than that found on final appraisement was without any intention to conceal or misrepresent the facts or defraud the revenue of the United States or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.